           Case 1:20-cv-03538-GLR Document 50 Filed 12/14/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

FEDERAL TRADE COMMISSION,                 :

      Plaintiff,                          :

v.                                        :           Civil Action No. GLR-20-3538

RAGINGBULL.COM, LLC, et al.,              :

      Defendants.                         :

                                        ORDER

      The Court is in receipt of several Motions in this matter. Upon review of the

Motions, and good cause having been shown, it is this 14th day of December, 2020, hereby

ORDERED that:

      1.       Defendant Kyle W. Dennis, Winston Research Inc., and Winston Corp.’s

(collectively, “Dennis’ Defendants”) Notice of Joinder in Ragingbull.Com’s Motion to

Stay Enforcement or Modify Temporary Restraining Order (ECF No. 35) is GRANTED;

      2.       Defendant MFA Holdings Corp.’s (“MFA”) Motion for Joinder in

Ragingbull.Com’s Motion to Stay Enforcement or Modify Temporary Restraining Order

(ECF No. 43) is GRANTED;

      3.       Defendants RagingBull.com, LLC (“Raging Bull”), Jeffrey M. Bishop, Jason

Bond, Sherwood Ventures, LLC, and Jason Bond, LLC’s (collectively, “ GT Defendants”)

Motion to Adopt the Co-Defendants’ Oppositions to the FTC’s Motion for Preliminary

Injunction (ECF No. 49) is GRANTED;

      4.       GT Defendants’ Motion to Postpone and Reschedule the Preliminary

Injunction Briefing Schedule and Hearing Dates (ECF No. 44) is GRANTED;
            Case 1:20-cv-03538-GLR Document 50 Filed 12/14/20 Page 2 of 2



       5.       The Preliminary Injunction hearing, which will take place virtually, is

rescheduled to Wednesday, January 13th, 2021 at 9:30 a.m.

       Defendants shall file a consolidated Response to the show cause order by 5 p.m. on

December 30, 2020. The Response may be divided into different sections for arguments

specific to each Defendant. FTC’s Reply is due by 5 p.m. on January 5, 2021.

       The Receiver shall submit his report, consistent with the requirements set forth in

Section XXII of the Temporary Restraining Order, by noon on January 11, 2021.

       6.       The Court is in receipt of Defendant MFA’s Response to Order to Show

Cause Why a Preliminary Injunction Should Not Issue (ECF No. 45). The FTC is directed

to file a Reply to MFA’s Response by noon on Tuesday, December 15, 2020.

       7.       Finally, the parties are reminded to send a single-sided courtesy copy for all

filings (main document plus all attachments) that are in excess of fifteen pages to:

       Clerk’s Office
       Attn: Judge Russell
       101 W. Lombard St., 4th Floor
       Baltimore, MD 21201


                                                                 /s/
                                                   _____________________________
                                                   George L. Russell, III
                                                   United States District Judge




                                               2
